Mr. Justice Aldrey
delivered the opinion of the court.
In conformity with article 393 of the Mortgage Law and the General Order of April 4, 1899, Pedro M. Rivera Pagán obtained an order in the early part of the year 1917 from the Municipal Court of dales for the conversion into a record of ownership of á record of possession of a certain property which existed in his name in the registry of property since the year 1908, and the registrar having refused to enter the said conversion in the registry on the ground that the twenty years prescribed by section 1858 of the Revised Civil Code, as to persons absent, had not elapsed since July 23, 1908, the date of the record of possession, Rivera Pagán raised this appeal for the purpose of having this court order the Registrar to enter the conversion directed by the municipal court.
In various administrative appeals from decisions of registrars of property refusing to record conversions of possessory titles into dominion titles as ordered by lower courts, this court has held that section 1858 of the Revised *457Civil Code repealed the General Order of April 4, 1899, ■which had reduced to six years the term of twenty years prescribed by the Mortgage Law for the conversion of a record of possession into a record of ownership. Antuñano v. Registrar of Property, 3 P. R. R. 63; Vilá v. Registrar of Property, 3 P. R. R. 79, and Cobián v. The Registrar, 11 P. R. R. 88.
Therefore, in accordance with these decisions the refusal of the registrar to record the conversion should be sustained, inasmuch as the possession of the appellant has been recorded only eight years and as his possessory title was recorded after the adoption of the Éevised Civil Code, section 1840, which provides that prescription which began to run before the publication of said code shall be governed by the prior laws, is not applicable.
The decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.